NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                          SEP 14 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

VICTOR HUGO RENOJ-ALDANA,                        No. 11-72857

              Petitioner,                        Agency No. A070-776-004

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted September 10, 2012 **

Before: WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Victor Hugo Renoj-Aldana, a native and citizen of Guatemala, petitions pro

se for review of the decision of the Board of Immigration Appeals, dismissing his

appeal from an immigration judge’s decision denying his application of asylum.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th

Cir. 2006), and we deny the petition for review.

      Substantial evidence supports the BIA’s conclusion that Renoj-Aldana failed

to establish past persecution arising from his mistreatment by guerrillas. See INS v.

Elias-Zacarias, 502 U.S. 478, 482 (refusal to join an organization does not amount

to a political opinion). Substantial evidence also supports the BIA’s finding that

Renoj-Aldana failed to establish an objectively reasonable well-founded fear of

future persecution. See Molina-Estrada v. INS, 293 F.3d 1089, 1095-96 (9th Cir.

2002). Accordingly, Renoj-Aldana’s asylum claim fails.

      Renoj-Aldana’s claim that the IJ failed to advise him concerning his

payment of a voluntary departure bond is not supported by the record.

      PETITION FOR REVIEW DENIED.




                                          2                                   11-72857